UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March , 201 4 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia ( A state-owned public limited liability Company ) (Translation of registrant’s name into English ) J l. Japati No. 1 Bandung 40133 , Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F : Form 20-F [x] Form 40-F [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes [ ] No [x] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes [ ] No [x] SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Date March 6 , 201 4 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Registrant) By: /s/ Honesti Basyir (Signature) Honesti Basyir Chief of Financial Officer Perusahaan Perseroan (Persero) P T Telekomunikasi Indonesia Tbk andits subsidiaries C onsolidated financial statementsas of December 31, 2013 and for the yearthen ended withindependent auditors’ report These consolidated financial statements are originally issued in Indonesian language. PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND ITS SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2013AND FOR THE YEAR THEN ENDED WITH INDEPENDENT AUDITORS’ REPORT TABLE OF CONTENTS Page Independent Auditors’ Report Consolidated Statement of Financial Position 1-3 Consolidated Statement of Comprehensive Income 4 Consolidated Statement of Changes in Equity 5-6 Consolidated Statement of Cash Flows 7 Notes to the Consolidated Financial Statements 8-124 This report is originally issued in Indonesian language Independent Auditors’ Report Report No. RPC-4912/PSS/2014 The Stockholders, Boards of Commissioners and Directors Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk We have audited the accompanying consolidated financial statements of Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk and its subsidiaries, which comprise the consolidated statement of financial position as of December 31, 2013, and the consolidated statement of comprehensive income, consolidated statement of changes in equity, and consolidated statement of cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Indonesian Financial Accounting Standards, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with Standards on Auditing established by the Indonesian Institute of Certified Public Accountants. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditors consider internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. This report is originally issued in Indonesian language Independent Auditors’ Report (continued) Report No. RPC-4912/PSS/2014 (continued) Opinion In our opinion, the accompanying consolidated financial statements present fairly, in all material respects, the consolidated financial position of Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk and its subsidiaries as of December 31, 2013, and their consolidated financial performance and cash flows for the year then ended, in accordance with Indonesian Financial Accounting Standards. Purwantono, Suherman & Surja /s/ Drs. Hari Purwantono Public Accountant Registration No. AP. February 28, 2014 These consolidated financial statements are originally issued in Indonesian language. PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND ITS SUBSIDIARIES CONSOLIDATED STATEMENT OF FINANCIAL POSITION As of December 31, 2013 (Figures in tables are expressed in billions of rupiah, unless otherwise stated) Table Of Content Notes ASSETS CURRENT ASSETS Cash and cash equivalents 2c,2e,2u,4,37,44 14,69 6 13,118 Other current financial assets 2c,2d,2e,2u,3,5,37,44 6, 4,338 Trade receivables - net of provision for impairment of receivables 2g,2u,6,29,44 Related parties 2c,37 900 701 Third parties 5, 4,522 Other receivables - net of provision for impairment of receivables 2g,2u,44 3 95 186 Inventories - net of provision for obsolescence 2h,7,17,21 5 09 579 Advances and prepaid expenses 2c,2i,8,37 3,937 3,721 Claims for tax refund 2t,31 10 436 Prepaid taxes 2t,31 525 372 Asset held for sale 2j,9 105 - Total Current Assets 3
